Citation Nr: 0204167	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  95-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased schedular rating for service-
connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 RO rating decision.  This 
case was previously before the Board in October 2000, and was 
remanded at that time for further development.  

Following additional evidentiary development, the RO granted 
a 100 percent disability rating for the veteran's service-
connected schizophrenia.  This was done by a December 2001 RO 
rating action pursuant to 38 C.F.R. § 4.130 (Diagnostic Code 
9203) (2001).  


FINDING OF FACT

A total (100 percent) schedular rating has been assigned for 
the veteran's schizophrenia.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider whether a 
higher schedular rating is warranted for schizophrenia.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.101(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellate review will only be undertaken in cases where there 
has been a notice of disagreement filed with an action by the 
RO and a substantive appeal completed after a statement of 
the case is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2001).  In this case, the only issue 
developed in this manner is the appellant's claim for an 
increased schedular rating for schizophrenia.  However, the 
full benefit available (100 percent) under VA's rating 
schedule was ultimately granted by the RO in December 2001.  
See 38 C.F.R. § 4.132 (1996); 38 C.F.R. § 4.130 (2001) (a 100 
percent rating is the highest schedular rating assignable by 
VA).  (A claim for special monthly compensation beyond the 
100 percent rating available under the schedule for rating 
psychiatric disability was not developed for the Board's 
review or otherwise raised, either explicitly or implicitly.)  
Therefore, given the manner in which this question was 
developed for the Board's review, there remains no 
justiciable issue on appeal.  Absent such an issue the appeal 
must be dismissed.  See 38 U.S.C.A. § 7105 (West 1991).  


ORDER

The appeal of entitlement to an increased schedular rating 
for schizophrenia is dismissed. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

